Citation Nr: 1422795	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-22 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin

THE ISSUE

Propriety of the termination of Parents' Dependency and Indemnity Compensation (DIC).  

REPRESENTATION

Appellant represented by:  Vietnam Veterans of American

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran, whose death occurred in August 2008, served on active duty from June 1992 to August 1992, and from February 2008 to August 2008.  The appellant in this matter is the Veteran's father.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action in June 2010 by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, terminating the appellant's entitlement to Parents' DIC as of January 1, 2009.  

The appellant is unrepresented in this appeal, notwithstanding the submission of an appellate brief from a veterans' service organization.  The record does not contain a power-of-attorney executed by the appellant for representation by an individual or organization.  Notice is taken that in his substantive appeal of July 2011 he requested assistance from VA in obtaining representation and he was advised in writing by VA in August 2011 of the necessity of completing a power-of-attorney to appoint a representative, which was provided, but not thereafter executed and returned to VA.  


FINDING OF FACT

The termination of Parents' DIC as of January 1, 2009, was in accord with income information provided by the appellant indicating that his annual countable income exceeded the maximum limit for payment of Parents' DIC from that date and, despite the VA's multiple requests for clarifying information, he has refused to supply any data indicating his entitlement to Parents' DIC on or after January 1, 2009.  


CONCLUSION OF LAW

The termination of Parents' DIC as of January 1, 2009, was proper.  38 U.S.C.A. §§ 1315, 5312 (West 2002); 38 C.F.R. §§ 3.25, 3.103, 3.105, 3.251, 3.260, 3.262 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In the present case, the facts are not in dispute, inasmuch as the appellant has not provided any information indicating that his Parents' DIC was improperly or wrongfully terminated due to excessive income, and, accordingly, neither the duty to afford VCAA notice, nor the duty to assist, applies because the issue presented is solely one of legal interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, should any deficiencies of VCAA notice or assistance exist, they are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (deficiency of VCAA notice is not prejudicial when a benefit could not be awarded as a matter of law); Manning v. Principi, 16 Vet. App. 534 (2002) (holding that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought). 

General due process concerns have been satisfied in connection with the issue(s) herein addressed on the merits, the disposition of which is unfavorable to the appellant.  See 38 C.F.R. § 3.103 (2013).  The appellant has been afforded ample opportunity to present evidence and argument, including the opportunity for a hearing. 

Analysis

DIC is payable to the surviving parents of Veterans who die after December 31, 1956, provided the Veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, or the Veteran died while in active service.  38 U.S.C.A. § 1310.  The amount payable is reduced by an amount, as determined by the Secretary, based on the parents' annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parents' income is not in excess of the applicable maximum benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded.  38 C.F.R. § 3.251(b). 

Under 38 C.F.R. § 3.25, for one parent or two surviving parents who are not living together, the monthly rate specified in 38 U.S.C § 1315(d)(1), as increased from time to time under 38 U.S.C. 5312 , is reduced by $.08 for each dollar of such parents' countable annual income in excess of $800.  No payments of DIC may be made under this paragraph, however, if such parents' countable annual income exceeds the amount specified in 38 U.S.C. § 1315(d)(3), as increased from time to time under 38 U.S.C. § 5312, and no payment of DIC to parents under this paragraph may be less than $5 a month.  Id.  

In determining income for DIC purposes, 10 percent of the retirement payments received by a deceased Veteran's parent or by the parent's spouse will be excluded.  The remaining 90 percent will be considered income as received.  There will be excluded from the amount of the claimant's annual income any unreimbursed amounts, which have been paid within the calendar year for unusual medical expenses regardless of the year the indebtedness was incurred.  The term "unusual" means excessive and generally is defined as exceeding five percent of the claimants' reported annual income.  38 C.F.R. § 3.262(l)(4).  It does not describe the nature of a medical condition but rather the amount expended for medical treatment in relationship to the claimant's resources available for sustaining a reasonable mode of life.  Health, accident, sickness, and hospitalization insurance premiums will be included as medical expenses in determining whether the claimant's unreimbursed medical expenses meet the criterion for unusual.  A claimant's statement as to amounts expended for medical expenses ordinarily will be accepted unless the circumstances create doubt as to its credibility.  38 C.F.R. § 3.262(l). 

Under the facts of this case, which are not in dispute, the record reflects that the Veteran was killed in action in Iraq by hostile forces and, based on his September 2008 application, the Veteran's surviving father, the appellant, was awarded Parents' DIC, effective from September 2008.  In that application, which indicated that payments from any source will be counted unless the law indicated that they did not need to be counted, the appellant reported receiving a total income of $800 yearly in interest and dividends and his award of Parents' DIC was at the maximum rate of $389 monthly as a sole surviving parent not living with a spouse with annualized income not over $800.  

Received by VA in February 2010 was a DIC Parents Eligibility Verification Report in which the appellant indicated that he was receiving monthly unemployment totaling $292 monthly or $14,683 yearly during 2010, but no other income during 2009 or 2010.  The Pension Management Center or PMC then advised the appellant by letter in April 2010 of its proposal to terminate his DIC benefits and he was therein advised that he had 60 days to respond, and, in particular, he was asked to specify the date of his increase in income.  The appellant responded later in April 2010 and stated that his unemployment monies had been exhausted, but did not specify the dates that his unemployment payment began or ended.  In June 2010, the PMC advised the appellant in writing of the effectuation of the termination of his DIC entitlement, effective from January 1, 2009, noting as well that he had failed to inform VA of the date of increase in his income and had not received any other evidence or information from him, other than his April 2010 response previously described.  The appellant again responded in July 2010 that his unemployment compensation had been terminated, but without further specification of the dates he was in receipt thereof.  

Following entry of a notice of disagreement in September 2010, the appellant was furnished a statement of the case in July 2011 and he perfected his appeal by the submission later in July 2011 of a substantive appeal.  In those appellant-filed documents, he indicated that he was unemployed and that he had complied fully with each of VA's requests for evidence or information.  The PMC advised him by letter, dated in August 2011, to submit income, expense, and resource data for the calendar years 2010 and 2011, to which the appellant replied in February 2012, stating,"I have sent everything back to you as requested."  He further indicated that he was then working.  No clarifying income, expense, or resource data accompanied the appellant's February 2012 response.  And, in April 2012 the PMC recontacted the appellant by letter as to his assertion that he had submitted all requested information and allotted him 10 days to respond with the needed information, to which he did not provide a response.  

Although unrelated to the matter at hand, the Board notes parenthetically that the appellant was charged with an overpayment of DIC and a waiver of recovery of that overpayment was subsequently granted by VA.  The fact that the appellant was found entitled to a waiver has no bearing on the issue now on appeal, that of entitlement to Parents' DIC as of January 2009 and subsequently and the propriety of the termination of the prior DIC award.  

There is no question that the appellant has endured much in suffering the tragic loss of his son while serving his country.  However, with respect to the matter herein on appeal the legal criteria for entitlement to Parents' DIC are clear and dispositive, and in this instance, the appellant's income for 2009 and beyond, as best can be determined, was in excess of that which would render him eligible for even the minimum payment of Parents' DIC.  See VA Adjudication Procedures Manual M-21-1, Part 1, Appendix B, Parents' DIC Rate Table, Chart 2 (indicating maximum eligible income rates of $12,178 (December 2007); $13,456 (December 2008, 2009 & 2010); $13,941 (December 2011); $14,178 (December 2012); and $14,391 (December 2013).  The appellant has steadfastly reported that he has provided all of the requested information regarding his income and resources, but that is not the case and VA has repeatedly asked for specific information which he has not, in fact, furnished.  His non-cooperation has stymied the VA's efforts to ensure that all pertinent evidence was available for its consideration.  Moreover, the termination of his Parents' DCI was effectuated in accord with 38 C.F.R. § 3.105 and the due process considerations outlined in 38 C.F.R. § 3.103 (2013), and it is noted that there is no allegation by the appellant to the contrary.  As such, the termination of Parents' DIC was proper.  

This DIC program is intended to afford beneficiaries a minimum level of security and not intended to protect substantial assets or build up the beneficiary's estate for the benefit of heirs.  The Board is certainly sympathetic to the tragic loss of the appellant's son; however, the Board is not free to depart from the laws and regulations found in Title 38 of the United States Code and the Code of Federal Regulations, particularly with regard to the mechanical application of income limits to DIC claims.  The law and regulations pertaining to DIC awards for surviving parents are clear, and where claimants fail to meet the strict annual income limits, DIC cannot be awarded to the surviving parents of a deceased Veteran.  38 U.S.C.A. §§ 1315, 5312.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Since the claimant's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis, supra.  



ORDER

The termination of Parents' DIC as of January 1, 2009, was proper.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


